Russell, C. J.,
dissenting. I have so much confidence in the judicial conclusions of my brother Wade, as well as in-his discriminating research in the present case, that I have endeavored to agree to the result which has been reached by the majority of the court in this case. The volume of business before the court is so great as to debar me from elaborating my views, but I can not bring myself to the conclusion that the facts disclosed by the record show the plaintiff- in error to be guilty of the municipal offense of disorderly conduct. Apparently there was a palpable and flagrant breach of the proprieties, and the circumstances are suggestive of a violation of a penal law of this State; but in my judgment the case is controlled as to the latter feature by the ruling of this court in Cotton v. City of Atlanta, 10 Ga. App. 379 (73 S. E. 683), and upon the merits the case is ruled by the decisipn of the Supreme Court in Kahn v. City of Macon, 95 Ga. 419 (22 S. E. 641). So far as I can see, the only disquieting feature disclosed by the record was an apprehension on the part of the prosecutrix that an act of fornication was being committed in her house. The law amply safeguards the peace and dignity of every home, but it is not necessary, for this purpose, to strain the law beyond the facts, or to invoke municipal authority to enforce the laws of the State.